Citation Nr: 1521027	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  07-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic organic disability manifested by brain damage.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from March 1953 to March 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

A chronic organic disability manifested by brain damage, to include dementia, was not manifest during service or within one year of separation, and is not otherwise related to service.


CONCLUSION OF LAW

A chronic organic disability manifested by brain damage, to include dementia, was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the duty to notify was satisfied by July 2005 and October 2005 letters sent to the Veteran prior to adjudication by the RO, and by a May 2006 letter notifying the Veteran of the RO's rating decision.  The claim on appeal was last adjudicated in March 2014, following which the Veteran was notified with a letter and a copy of the Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

Post-service private and VA medical records, as well as lay statements from the Veteran and his spouse, have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claim.  However, the Veteran's service treatment records are missing, despite the AOJ's attempts to obtain them.  When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Here, the RO notified the Veteran of the missing records via July 2005 and October 2005 letters, and requested that the Veteran send in any records still in his possession.  Thereafter, a finding of unavailability of the missing service treatment records was included in the record.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).  Moreover, to the extent the Veteran alleges that he was a boxer and suffered head injuries in service, the Board finds his contentions credible (see below).

The Board also finds that VA has satisfied its duty to provide medical examinations in connection with the Veteran's claim.  A VA examination was performed in September 2009, and the report from this examination contained thorough and detailed findings which included consideration of the Veteran's post-service treatment records and medical history.  The Board finds that this examination is adequate and additional VA examinations are not required.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran has not identified any other outstanding records that are pertinent to the issues herein decided.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claim decided herein.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law & Analysis

The Veteran contends that he has brain damage, manifested by dementia, which was caused by boxing injuries incurred during service.  At the outset, the Board notes that, although there is no independent confirmation of in-service boxing due to the lost service treatment records, the Veteran's assertion that he boxed and suffered head injuries during service are deemed credible.  Nevertheless, for the reasons that follow, the Board has determined that service connection is not warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The record shows that the first documented treatment for brain-related symptoms occurred in November 2003, when the Veteran was hospitalized for two days for lacunar strokes.  On examination (by a private physician), he exhibited weakness on the right side, as well as high blood pressure.  CT and MRI scans revealed two lesions in the brain-one acute, the other remote-that were identified as lacunar strokes.  It was noted that the Veteran had a history of lacunar strokes, but no indication as to the dates of previous strokes were provided.  A diagnosis of accelerated hypertension was also noted.  The Veteran was discharged after two days, in stable condition.  Follow-up treatment confirmed that the Veteran had had two lacunar strokes, but that no tumors or cancerous growths were present.

An April 2005 letter from a private physician is also of record.  The letter indicated that the Veteran had a diagnosis of "pugilistic dementia" secondary to in-service boxing, explaining that this syndrome is generally caused by "cumulative cerebral injury and is characterized by impaired cognitive processes as thinking and remembering, impaired and often slurred speech, and slow poorly coordinated movement, especially of the legs."  The physician further noted that the Veteran had experienced cognitive decline for the past 10 to 15 years, including short-term memory loss and difficulty in taking care of himself, as well as other symptoms associated with posttraumatic stress disorder (PTSD).  The examiner conceded that it was difficult to differentiate symptoms of traumatic brain injury (TBI) or pugilistic dementia from those of PTSD; however, in his opinion, the Veteran's TBI/dementia rendered him 100 percent disabled based on the VA disability ratings criteria with respect to mental disorders, opining that TBI/dementia caused "total occupational and social impairment."  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  In September 2007, the physician submitted another letter confirming his opinion that the Veteran's dementia stemmed from in-service boxing.

A September 2005 VA mental health note reflected a history of treatment for pugilistic dementia secondary to in-service boxing.  At that time, the Veteran complained of short-term memory loss over the past 5 years, and also reported problems sleeping, increased anger, and other symptoms.  The examiner noted that the Veteran was pleasant and cooperative, but that his mood was depressed and slightly agitated and he exhibited short-term memory problems.  The diagnosis was dementia (not otherwise specified) and PTSD.

In September 2009, a VA examination was performed.  The Veteran reported that he started boxing in Korea as a hobby, stating that he was "knocked out" on multiple occasions.  However, he denied ever receiving a medical evaluation during service, and could not recall any specific symptoms, including post-concussive symptoms.  By way of history, the examiner discussed the 2003 incidence of lacunar strokes, as well as the 2005 diagnosis of dementia and more recent diagnoses of Alzheimer's and vascular dementia.  The examiner further noted the Veteran's history of hypertension, major depression, PTSD, and alcohol abuse.  In addition, the examiner noted that a March 2006 MRI scan of the Veteran's brain indicated cortical atrophy with large and small vessel ischemic disease, as well as multiple small acute infarcts in the left posterior parietal region.

On examination, the Veteran exhibited weakness on the right side of his body, which the examiner noted was secondary to strokes.  In terms of neurobehavioral symptoms, he exhibited impairment of thought process or communication, delusions and hallucinations, severe memory impairment (noted to be progressive since the 2003 stroke), difficulty following conversations, and slowed speech.  The Veteran denied suicidal or homicidal ideation or intent.

The examiner concluded that the Veteran had multiple medical problems including hypertension, cerebrovascular accidents (strokes), and dementia.  By way of explanation, the examiner noted that hypertension, over time, can cause damage to the brain, and is a risk factor for strokes.  Based on the Veteran's medical history (as well as statements from his wife), the examiner concluded that he had suffered a progressive decline in his memory and cognition since the time of his strokes in 2003.  In support of this conclusion, the examiner noted that there were previous assessments of vascular dementia (loss of brain function due to a series of strokes) and Alzheimer's disease.  The examiner noted that the Veteran's depression and PTSD could impact cognitive functioning as well, as could his history of alcohol abuse.  In light of this history, the examiner concluded that "[t]here is no medical evidence linking the veteran's dementia to his military service."  Rather, the dementia is "likely a combination of Alzheimer Disease and Vascular Dementia and is not caused by or a result of boxing in the military."

Also in September 2009, a VA psychiatric examination was performed.  After reviewing the Veteran's medical history, including his history of vascular dementia and lacunar strokes, the examiner noted that his cognitive symptoms dated back to the mid-2000s and that they had gotten progressively worse since then.  The examiner then opined that it would be "pure conjecture" to conclude that the Veteran's dementia was caused by in-service boxing, as the available "scientific information is too sparse to make that conclusion."  The examiner noted, however, that the Veteran's mental "deterioration appears to be subsequent to when he first had a cerebrovascular accident."  Thereafter, a February 2011 VA mental health note and a February 2012 VA examination confirmed that the Veteran continued to receive treatment for severe dementia and PTSD.

At the outset, the Board notes that there is conflicting medical evidence regarding whether the Veteran's dementia is linked to his in-service boxing.  Specifically, the April 2005 private physician's letter (as well as his September 2007 follow-up letter) is in conflict with the VA examiners' conclusions that the evidence is insufficient to conclude that dementia is linked to in-service boxing.

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).  In addition, medical opinions are presumed competent in the absence of evidence to the contrary.  Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009).

After weighing the evidence, the Board finds the September 2009 VA examination reports finding insufficient evidence of a link between in-service boxing and dementia to be most probative, as both reports are based on an in-depth clinical examination and a thorough review of the Veteran's medical history.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the VA evaluations included detailed notes of the Veteran's symptomatology and treatment history, and drew conclusions based on specific applications of his symptoms and medical history, particularly the history of lacunar strokes and vascular dementia.

In contrast, the private physician's letters fail to discuss significant portions of the Veteran's medical history that could be relevant in explaining his cognitive decline.  The April 2005 letter, for example, noted that the Veteran suffered a stroke in the early 2000s, but dismissed any potential ramifications by noting that the Veteran's wife attested to "constant mental aberrations concerning his wartime experience in Korea" since their marriage, in 1962.  The opinion thus failed to address the possibility that the Veteran's strokes were causally connected to his mental decline (as the September 2009 VA examination reports suggested might be the case), and also broadly conflated symptoms that may be associated with his service-connected PTSD.  In addition, the private examiner's opinion that the Veteran's dementia is linked to in-service boxing was grounded in the general contention that pugilistic dementia is "characterized by impaired cognitive processes as thinking and remembering, impaired and often slurred speech, and slow poorly coordinated movements, especially of the legs."  This rationale did not adequately explain why these symptoms are attributable to in-service head trauma, as opposed to the documented 2003 lacunar strokes or vascular dementia which demonstrably caused similar symptoms.  

The Board also finds it probative that when the Veteran was first treated, the assessment was of a lacunar stroke with a prior history of a lacunar stroke.  These findings were confirmed by advanced technology.  There is nothing contained in this record that suggests a lacunar stroke is consistent with head injury.

The Board has considered the lay evidence of record, particularly the numerous statements by the Veteran and his wife indicating a link between in-service boxing and dementia.  As noted above, although there is no independent confirmation of in-service boxing, the Board finds the Veteran's assertion that he boxed and suffered head injuries in service to be credible.  In addition, the Veteran and his wife are competent to relate what they have been told by a medical professional.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the probative value of such lay/medical evidence is of no greater probative value than the opinion upon which it is based.  Thus, as discussed above, the purported diagnosis of pugilistic dementia is of limited value and the lay evidence is therefore of equally limited value.

Lastly, the Board notes that the Veteran has not alleged, nor does the evidence show, continuity of symptomatology since service.  There is no proof that an organic disease of the nervous system was noted during service, and he did not have characteristic manifestations of the disease during service.  In fact, the Veteran denied ever receiving a medical evaluation during service, and could not recall any specific cognitive symptoms despite claiming to have been knocked out multiple times while boxing.  The first documented evidence of brain-related disability was in 2003, when the Veteran was treated for lacunar strokes.  Dementia was first diagnosed two years later.  This establishes the earliest post-service documentation of dementia as more than 40 years post-service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  For this reason, it can only be concluded that continuity of symptomatology regarding the Veteran's dementia has not been established.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for chronic organic disability manifested by brain damage, to include dementia, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


